720 S.E.2d 396 (2012)
Anita THOMPSON, Employee
v.
FEDEX GROUND/RPS, INC., Employer, Crawford & Company, Third-Party Administrator.
No. 541P11.
Supreme Court of North Carolina.
January 26, 2012.
Benjamin T. Cochran, Raleigh, for Thompson, Anita.
Jason McConnell, Charlotte, for Fedex Ground/RPS, Inc., et al.

ORDER
Upon consideration of the petition filed on the 15th of December 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."